Citation Nr: 0203052	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  01-09 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel





INTRODUCTION

The veteran had active military service from June 1960 to 
October 1961.  

The veteran's last previous attempt to reopen his claim for 
service connection for a psychiatric disorder was denied in 
July 1998.  The veteran's current appeal arose from an 
October 2000 decision entered by the San Juan, Puerto Rico 
Department of Veterans Affairs (VA) regional office (RO).  
This appeal was perfected in October 2001.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of the appeal 
has been obtained.  

2.  In a January 1971 rating action, the veteran's original 
claim for service connection for a psychiatric disorder was 
denied, which action he did not appeal.  

3.  The veteran attempted to reopen his claim for service 
connection for a psychiatric disorder in 1976 and 1981, which 
claims he abandoned.  

4.  The veteran's 1996 and 1998 attempts to reopen his claim 
for service connection for a psychiatric disorder were denied 
in October 1996 and July 1998 rating actions, respectively, 
which decisions were not appealed.  

5.  The documents added to the record since 1998 in 
connection with the veteran's attempt to reopen his claim for 
service connection for a psychiatric disorder are not, by 
themselves or in connection with evidence previously 
assembled, so significant that they must be considered in 
order to fairly decide the merits of that claim.




CONCLUSION OF LAW

Evidence submitted since the RO's 1998 decision is not new 
and material with respect to the claim for service connection 
for a psychiatric disability, and the claim for that benefit 
may not be reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5108, 5126 (West Supp. 2001); 38 C.F.R. §§ 3.303, 
3.156(a) (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  This law essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim.  The law also provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law, which require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45620, 45630-32 (August 29, 2001) 
to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

In this case, the Board finds that VA has already met all 
notice and applicable duty to assist obligations to the 
veteran that this new law sets forth.  In its August 2001 
statement of the case provided to the veteran by the RO, he 
was notified of the law and regulations governing entitlement 
to the benefits he seeks, the evidence which would 
substantiate his claim, and the evidence which has been 
considered in connection with his appeal.  Moreover, although 
regulatory amendments [i.e., those at 38 C.F.R. § 3.156(c), 
(c)(1), (c)(2), and (c)(3)] have been made in the wake of the 
passage of the VCAA which obligate the VA to obtain certain 
additional evidence in the context of claims to reopen, those 
duties apply only to claims received on or after August 29, 
2001, which is not the case here.  Thus, the vague reference 
the veteran made in his application to reopen his claim, to 
his receipt of psychiatric treatment in the 1980's and since 
then, does not trigger a duty on the part of VA to attempt to 
obtain those records.  This is particularly true given that 
the veteran has failed to provide any indication as to what 
possible relevance these records of treatment from 20 or more 
years after service would have to his claim.  Under the 
foregoing circumstances, it may be concluded that the notice 
obligations of VA and its duty to assist have been satisfied 
in this case, and that the Board may proceed to address the 
merits of the veteran's claim.  

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, the record shows that the veteran first 
submitted a claim for service connection for a psychiatric 
disorder in October 1970, almost 10 years after his discharge 
from service.  The evidence considered in connection with 
that claim included the veteran's service medical records, 
and the report of an examination conducted for VA purposes in 
December 1970.  The veteran's service medical records showed 
that at his induction, he indicated that he had a history of 
nervous trouble.  Then, during service in July 1961, the 
veteran was hospitalized following a sudden onset of crying, 
screaming, calling for his mother and throwing things about.  
[His motivation was apparently a desire to return to Puerto 
Rico.]  It was also noted that prior to service, at age 14, 
the veteran had been hospitalized for 10 days for complaints, 
which the veteran reported, were diagnosed as due to 
nervousness.  The diagnosis entered in the service medical 
record was as follows:

Emotional instability reaction, chronic moderate, 
manifested by episode of hysterical behavior, by 
throwing things about, calling for his mother, and 
then by muteness, refusal to eat and chronic 
difficulty with reacting with nervousness under 
stress, poorly controlled hostility, impairment of 
judgment and insight, and poor motivation for 
further military service; stress, minimal, routine 
military duty; predisposition, marked, previous 
behavior disturbance; impairment for further 
military duty, marked. 

The veteran's in-service physician considered this to have 
existed prior to service. 

The December 1970 VA examination report revealed that the 
veteran was considered emotionally unstable with a labile 
mood.  He also was considered to show poor emotional control 
and an indifference to his symptoms, "which he is rather 
enjoying."  The diagnosis was "Hysterical neurosis, 
conversion type."  

On the foregoing record, the RO concluded that the veteran 
had a constitutional/developmental abnormality that existed 
prior to service and, in a January 1971 rating action, denied 
service connection for a psychiatric disorder.  The veteran 
was informed of this decision and of his appellate rights in 
a letter addressed to him in January 1971.  He did not appeal 
this action and it became final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104(a), 20.1103.  

Subsequently, the record shows that the veteran submitted 
applications to reopen his claim in 1976 and in 1981.  Since, 
however, he did not respond to the RO's request to submit 
additional evidence, these claims are considered abandoned.  
38 C.F.R. § 3.158.  

The veteran next sought to reopen his claim in July 1996.  In 
connection with that claim, VA treatment records dated in 
1995 and 1996 were associated with the claims file.  These 
showed that the veteran's current psychiatric diagnoses 
included major recurrent depression and obsessive compulsive 
disorder.  Since, however, the evidence did not show that the 
veteran's psychiatric disorders were linked to service, his 
claim was denied in an October 1996 rating action.  The 
veteran was notified of this decision in October 1996, and as 
he did not appeal it, it became final.  

The veteran's last prior attempt to reopen his claim to 
establish service connection for a psychiatric disorder was 
received in April 1998.  At that time, additional VA 
treatment records dated between 1989 and 1998 were associated 
with the claims file.  These records again showed the 
presence of current psychiatric problems, most notably, major 
depression, but they also did not show that these problems 
were considered linked in any way to the veteran's military 
service.  Under these circumstances, the veteran's claim to 
reopen was denied in a July 1998 rating action.  The veteran 
was notified of this decision later that month.  He did not 
appeal this decision, and therefore, it became final.  

The veteran's next application to reopen his previously 
denied claim was received in July 2000.  This claim was 
denied in an October 2000 rating action, and it is from this 
rating action that the current appeal arises.  

Under applicable criteria, claims that are the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to them.  If the claim is 
thus reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet.App. 273 
(1996).  For claims received prior to August 29, 2001, as is 
the case here, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
(For claims filed on and after August 29, 2001, new and 
material evidence is defined as set out at 66 Fed. Reg. 
45620, 45630 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§ 3.156.  Since the matter currently before the Board was 
initiated in November 1999, however, the pre-August 29, 2001 
definition of new and material evidence must be used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).

The claims file does not show that any additional medical 
evidence has been actually associated with the record in 
connection with the veteran's current claim.  Indeed, the 
material received from the veteran and/or his representative 
only consists of the application to reopen, the notice of 
disagreement, the substantive appeal, and two statements from 
the veteran's representative.  These documents, to the extent 
that they provide any argument at all, simply set forth the 
veteran's contention that he believes that his current 
psychiatric disorder had its onset in service.  This has long 
been understood to be the veteran's contention, and, as such, 
its repetition here cannot be considered new evidence.  It is 
certainly not by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered together with all the evidence to fairly decide 
the merits of the veteran's claim.  Under these 
circumstances, the Board concludes that the veteran has not 
submitted evidence that is new and material, and the claim 
for service connection for a psychiatric disorder is not 
reopened.






	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a psychiatric disorder, and 
the appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

